Citation Nr: 0717409	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran's service medical records are silent as to 
any complaints of or treatment for a neck disorder.  

2.  The veteran is not shown to have a current neck disorder 
related to his active duty service. 

3.  The veteran's service medical records do not show a 
chronic right knee disorder, and his current right knee 
disorder, diagnosed as arthralgia with mild degenerative 
joint disease by x-ray examination, began many years after 
service and is not related thereto.

4.  The veteran's current left knee disorder, diagnosed as 
arthralgia with mild degenerative joint disease by x-ray 
examination, began many years after service and is not 
related thereto.

5.  In May 1982, the Board issued a decision which denied the 
veteran's initial claim seeking service connection for a back 
injury.

6.  Subsequent rating decisions by the RO, issued in April 
1991, in April 1994, in July 1995, in August 1996, and in 
March 2000, denied the veteran's claims to reopen the issue 
of entitlement to service for a low back disorder.  Although 
provided notice of these decisions, the veteran did not 
perfect an appeal thereof.

7.  Evidence received since the March 2000 RO decision is 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a low back disorder.

8.  In May 1982, the Board issued a decision which denied the 
veteran's initial claim seeking service connection for a 
psychiatric disorder.

9.  In March 1983, and again in April 1991, the RO issued 
decisions which denied the veteran's claims to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder.  Although provided notice of these decisions, the 
veteran did not perfect an appeal thereof.

10.  In August 1996, the RO issued a decision which denied 
service connection for post-traumatic stress disorder (PTSD).  
Although provided notice of this decision, the veteran did 
not perfect an appeal thereof.

11.  In March 1998, the RO issued a decision which denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for a psychiatric disorder, including PTSD.  
Although provided notice of this decision, the veteran did 
not perfect an appeal thereof.

12.  Evidence received since the March 1998 RO decision is 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2006).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, is not new and material, and therefore, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
8 C.F.R. §§ 3.104, 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in April 2003, January 2004, and in March 2006, as well 
as other letters, the statements of the case, and 
supplemental statements of the case, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  The veteran has also been informed through letters, 
rating decisions, and statements of the case, of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denials.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical and personnel records, his VA medical 
treatment records, and his identified private medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
A VA examination regarding the etiology of the veteran's 
claimed neck and left knee disorders is not required in this 
matter.  While the veteran alleges that these conditions were 
incurred during his active duty service, his available 
service medical records, including a physical examination 
conducted pursuant to his discharge, are silent as to any 
complaints of or findings regarding these conditions.  
Moreover, the first post service reference to either of these 
disorders is not shown until many years after the veteran's 
discharge from the service.  Thus, there is no objective 
evidence of record that either of these conditions existed 
during service, or for many years thereafter.  Additionally 
there is no competent evidence of record suggesting that 
these disorders, as well as a right knee disorder, may be 
related to the veteran's military service.  38 C.F.R. 
§ 3.159.  As for the veteran's attempts to reopen, a VA 
examination is not warranted until a previously denied claim 
has been reopened by new and material evidence.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

I.  Claims for Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  Neck Disorder

Historically, the veteran served on active duty in the Army 
from February 1971 to February 1973.  A review of his service 
personnel records revealed that he did not have any foreign 
service, and there is no indication that he engaged in 
combat.  See 38 U.S.C.A. § 1154 (West 2002).

A review of the veteran's service medical records is silent 
as to any complaints or diagnoses of a neck disorder.  The 
report of his separation physical examination, dated in 
January 1973, noted that his neck and throat were normal.  

Following his discharge form the service, there are no 
complaints of a neck disorder for many years.  In fact, a 
specifically diagnosed neck disorder is not shown in the 
post-service treatment records.  Moreover, the veteran's 
post-service treatment records do not show a diagnosis of a 
neck disorder due to the veteran's active duty service.

Subsequent to service discharge, there is no showing of 
complaints of a neck disorder for many years after the 
veteran's discharge from the service.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Moreover, the post-service medical evidence does not show 
evidence of a current neck disorder related to the veteran's 
active duty service.  See Hickson, 12 Vet. App. at 253.  
Thus, a preponderance of the evidence on file is against the 
veteran's claim for service connection for a neck disorder.  

As the preponderance of the evidence is against the claim for 
service connection for a neck disorder the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B. Right Knee Disorder

The veteran is seeking service connection for a right knee 
disorder.  He contends that this condition was the result of 
his inservice duties, which included making parachute jumps.

A review of the veteran's service medical records is largely 
silent as to any complaints regarding the veteran's right 
knee.  A treatment letter, dated in January 1973, noted a 
contusion and small hematoma of the right knee following an 
automobile accident.  No follow-up treatment was indicated.  
His separation examination, performed later in January 1973, 
was silent as to any complaints of a right knee disorder, and 
on physical examination, the veteran's right knee was normal.


The first post-service complaint of a right knee condition 
was not shown until a VA physical examination performed in 
April 1981.  Physical examination at that time revealed a 
range of motion in the right knee from 0 degrees extension to 
110 degrees of flexion; however, a right knee disorder was 
not diagnosed.  A subsequent treatment report, dated in 
October 1982, noted the veteran's complaints of a sore and 
stiff right knee.  The report concluded with an impression of 
arthritis of the knee.  

A VA physical examination, performed in February 1996, noted 
the veteran's complaints of bilateral knee pain.  X-ray 
examination of the right knee revealed mild spurring of the 
tibial spines, with a preserved joint space.  The report 
concluded with a diagnosis of bilateral knee arthralgia with 
mild degenerative joint disease.

Based upon a review of the record, the Board concludes that 
service connection is not warranted for a right knee 
disorder.  As noted above, the veteran's service medical 
records do not reflect inservice incurrence or aggravation of 
a chronic right knee disorder.  Following his discharge from 
the service, the first post service complaint of a right knee 
disability was not until over eight years later.  See Mense, 
1 Vet. App. at 356.  Moreover, the post-service medical 
evidence does not show evidence of a current right knee 
disorder related to the veteran's active duty service.  See 
Hickson, 12 Vet. App. at 253.  Thus, a preponderance of the 
evidence on file is against the veteran's claim for service 
connection for a right knee disorder.  

As the preponderance of the evidence is against the claim for 
service connection for a right knee disorder the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

C. Left Knee Disorder

The veteran is seeking entitlement to service connection for 
a left knee disorder.  The veteran's service medical records 
are silent as to any treatment or complaints of a left knee 
disorder.  His separation examination, performed in January 
1973, noted that his lower extremities were normal.  

A post-service VA physical examination, conducted in July 
1979, noted that the veteran could squat normally.  No 
complaints concerning the veteran's left knee were indicated.  
The report concluded with a diagnosis of no abnormality of 
the legs.

A VA physical examination, performed in April 1981, noted the 
veteran's complaints of right knee and leg pain.  Physical 
examination revealed a range of motion in the left knee from 
0 degrees extension to 120 degrees flexion.  The report 
concluded with a diagnosis stating "leg injury not found."

The first post service complaint of, or treatment for, a left 
knee disorder was in October 1982, over nine years after the 
veteran's discharge from the service.  That report noted the 
veteran's complaints of sore and stiff knees.  A subsequent 
VA examination, performed in February 1996, noted a diagnosis 
of bilateral knee arthralgia, with mild degenerative joint 
disease.  X-ray examination of the left knee revealed a mild 
spur formation involving the tibial spine in the anterior 
aspect of the patella, and a secondary ossification center at 
the anterior tibial tubercle.

The veteran's service medical records are negative for 
findings or complaints of a left knee disorder.  Subsequent 
to service discharge, there is no showing of treatment or 
complaints of a left knee disorder for more than nine years 
after the veteran's discharge from the service.  See Mense, 1 
Vet. App. at 356.  While the veteran is shown to currently 
have a left knee disorder, there is no medical evidence 
linking this condition to his military service.  See Hickson, 
12 Vet. App. at 253.  Thus, a preponderance of the evidence 
on file is against the veteran's claim for service connection 
for a left knee disorder.  

As the preponderance of the evidence is against the claim for 
service connection for left knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II. Reopening Claims - New and Material Evidence

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
If the claim is so reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §7105; 38 C.F.R. § 3.104; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A. Low Back Disorder

The veteran's initial claim seeking service connection for a 
low back disorder was denied by the Board in a May 1982 
decision.  That decision is final.

Subsequent claims by the veteran to reopen the issue of 
entitlement to service connection for a low back disorder 
were denied by the RO in rating decisions issued in April 
1991, in April 1994, in July 1995, in August 1996, and in 
March 2000.  Although provided notice, the veteran did not 
perfect an appeal of these decisions.  Thus, these decisions 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The Board's May 1982 decision denied the veteran's claim for 
service connection for a back disorder indicating that a 
chronic back disorder was not shown during his active duty 
service, and that there was no competent evidence linking the 
veteran's current back disorder and his military service.  At 
the time of this decision, the veteran had alleged that he 
injured his back in a parachute jump.  Subsequent RO 
decisions have not found any new and material evidence to 
reopen the veteran's claim.


Since the RO's March 2000 unappealed rating decision, the 
last final decision concerning this issue, the RO has 
received post-service treatment records.  Although new, this 
evidence is not material in that it fails to indicate that 
the veteran's current low back disorder is related to his 
military service.  This evidence simply reflects that 
treatment for the veteran's low back disorder is ongoing.  
There is no objective evidence of record linking this 
condition to veteran's active duty service.  Moreover, these 
records do not raise a reasonable possibility of 
substantiating the veteran's claim.  38 C.F.R. § 3.156.  
Consequently, although new, none of this evidence is shown to 
be material to the veteran's claim for service connection for 
a back disorder.  

The veteran also has submitted statements and argument in 
support of his claim to reopen.  A review of these 
statements, however, fails to reveal any new contentions 
herein.  These statements are deemed to be redundant of his 
prior allegations, and thus not new evidence.  Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999).  It is not 
material evidence since it does not raise a reasonable 
possibility of substantiating the claim.  

The Board concludes that new and material evidence has not 
been submitted since the March 2000 unappealed RO decision.  
Thus, the claim for service connection for a low back 
disorder has not been reopened, and the RO's March 2000 
decision remains final.  Moreover, as new and material 
evidence to reopen his finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Psychiatric Disorder, to include Post-Traumatic Stress 
Disorder

The veteran's initial claim seeking service connection for 
psychiatric disorder, claimed as a nervous condition, was 
denied by the Board in a May 1982 decision.  That decision is 
final.

Subsequent claims by the veteran to reopen the issue of 
entitlement to service connection for a psychiatric disorder 
were denied by the RO in rating decisions issued in March 
1983, and again in April 1991.  Although provided notice of 
these decisions, the veteran did not perfect an appeal.  

In August 1996, the RO issued a decision which denied service 
connection for PTSD.  Although provided notice of this 
decision that same month, the veteran did not perfect an 
appeal.

A subsequent claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, was denied by the RO in a March 1998 decision.  
Although provided notice of this decision that same month, 
the veteran did not perfect an appeal, and the decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The Board's May 1982 decision denied the veteran's initial 
claim for service connection for a psychiatric disorder, 
finding that the veteran's current psychiatric disorder was 
not shown to be related to his active duty service.

The RO's August 1996 rating decision denied service 
connection for PTSD indicating that the veteran did not have 
an adequate diagnosis of PTSD because he had not established 
that a stressful experience sufficient to cause PTSD actually 
occurred during his military service.  Evidence of record at 
that time, included an April 1996 VA examination report which 
indicated that the physician had reviewed the veteran's 
records, and considered the veteran's claimed stressors 
involving a parachute jump, a friend killed in a fight, and 
some racial disputes, but found that these incidents did not 
warrant a diagnosis of PTSD.

Since the last final decision regarding the veteran's claim 
for service connection for a psychiatric disorder, including 
PTSD, in March 1998, the RO has received additional post-
service treatment records.  Although new, this evidence is 
not material in that it fails to provide a nexus between a 
current psychiatric condition and the veteran's active 
military service.  Specifically, a review of these records 
revealed treatment for and diagnoses of PTSD, schizophrenia, 
alcohol dependence, marijuana dependence, and cocaine 
dependence.  However, none of these records relates any of 
these conditions to the veteran's active duty military 
service.  


As for his PTSD, while the newly submitted records include 
diagnoses of this disorder, these records do not relate this 
condition to a specific inservice stressor.  Thus, a credible 
diagnosis of PTSD is still not shown.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

While his medical treatment records are new, this evidence is 
not material in that it fails to indicate that the veteran 
has a current psychiatric disorder related to his military 
service.  In essence, this evidence simply reflects ongoing 
treatment for psychiatric conditions.  Moreover, these 
records do not raise a reasonable possibility of 
substantiating the veteran's claim for service connection.  
38 C.F.R. § 3.156.

The veteran also has submitted statements and argument in 
support of his claim to reopen.  A review of these 
statements, however, fails to reveal any new contentions 
herein.  For example, a statement from the veteran, dated in 
August 2003, repeats his previous reported stressor 
concerning the incident with his parachute.  These statements 
are deemed to be cumulative and redundant of his prior 
allegations, and thus not new evidence.  Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).  It is not material evidence 
since it does not raise a reasonable possibility of 
substantiating the claim.  

The Board concludes that new and material evidence has not 
been submitted since the March 1998 unappealed RO decision 
which denied service connection for a psychiatric disorder, 
including PTSD.  Thus, the claim for service connection for a 
psychiatric disorder, including PTSD, is not reopened, and 
the RO's March 1998 decision remains final.  

Until the veteran meets his threshold burden of submitting 
new and material evidence in order to reopen this claim, the 
benefit of the doubt doctrine does not apply.  Annoni, 5 Vet. 
App. at 467.



ORDER

Service connection for a neck disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a low back disorder is denied.  

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, is denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


